Case 1:13-cr-00692-DLI-LB Document 207 Filed 09/21/21 Page 1 of 9 PageID #: 1282




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------x
RAFAEL ALMONTE,                                       :
                                                      :
                           Petitioner,                :
                                                      :            MEMORANDUM & ORDER
                  -against-                           :               13-cr-692 (DLI)
                                                      :               17-cv-1339 (DLI)
UNITED STATES OF AMERICA,                             :
                                                      :
                           Respondent.                :
------------------------------------------------------x

DORA L. IRIZARRY, United States District Judge:

        On March 8, 2017, pursuant to 28 U.S.C. § 2255 (“Section 2255”), Rafael Almonte

(“Petitioner”) filed the instant motion (the “Petition”) to “vacate, set aside, or correct [the]

sentence” imposed on his conviction by plea of guilty to conspiracy to commit postal theft in

violation of 18 U.S.C. § 371, under Count One of the superseding indictment. See generally, Pet.’s

Mot., Dkt. Entry No. 165.1 Petitioner argues that his guilty plea before the magistrate judge was

not entered knowingly and he received ineffective assistance of counsel. Id. at 4, 15-16. Petitioner

alleges that his counsel misinformed him about the immigration consequences of his guilty plea

and failed to file a timely notice of appeal, despite Petitioner’s requests that he do so. Id. The

government opposed the Petition. See, Gov’t Opp’n, Dkt. Entry No. 169. Petitioner replied. See

Pet.’s Rep., Dkt. Entry No. 170. For the reasons set forth below, Petitioner’s motion is denied in

its entirety.




1
 All references to docket entries are to entries made in the criminal case underlying this petition, United States v.
Rafael Almonte, et. al., Case Docket No. 13-cr-692(DLI).
Case 1:13-cr-00692-DLI-LB Document 207 Filed 09/21/21 Page 2 of 9 PageID #: 1283




                                        BACKGROUND

       On September 23, 2014, Petitioner pled guilty, under oath, to conspiracy to commit postal

theft under Count One of the superseding indictment in violation of 18 U.S.C. § 371, before the

Hon. Lois Bloom, U.S. Magistrate Judge of this Court, See, Minute Entry, Change of Plea Hr’g,

Dkt. Entry No. 83; See generally, Guilty Plea Tr., Dkt. Entry No. 92. Petitioner was represented

by David A. Colgan, Esq. (“Colgan”) at the plea hearing. See generally, Id. The magistrate judge

informed Petitioner, inter alia, that he was subject to “presumptively mandatory” removal from

the United States because he is not a United States citizen, and was pleading guilty to a crime.

Guilty Plea Tr., at 17. The government informed the magistrate judge that Petitioner’s felony

offense would subject him to removal, but removal was not presumptively mandatory because

Petitioner’s crime was “not considered a particularly serious offense.” Id. at 18. The magistrate

judge acknowledged the government’s correction and advised Petitioner of the immigration

consequences of his guilty plea in the following relevant exchange:

       THE COURT: . . . [Y]ou must affirm that you want to plead guilty regardless of any
       immigration consequences that your plea may entail, even if the consequence is your
       removal from the United States and that you will not be permitted to re-enter the United
       States. Do you understand?

       THE DEFENDANT: Yes, your Honor.

       THE COURT: . . . And if there is a proceeding to remove you, and you are found to be
       removable, you will not be able to re-enter the United States and I am going to ask you, do
       you affirm that you want to plead guilty even though you will be subject to removal and
       you will not be permitted to re-enter the United States?

       THE DEFENDANT: Yes, your Honor.

Id. at 18-19.

       At the conclusion of Petitioner’s plea allocution, the magistrate judge found that Petitioner

was competent, was acting voluntarily, fully understood the charges against him as well as his



                                                2
Case 1:13-cr-00692-DLI-LB Document 207 Filed 09/21/21 Page 3 of 9 PageID #: 1284




rights and the consequences of his plea, and there was a factual basis for the plea. Id. at 27.

Accordingly, the magistrate judge recommended that this Court accept Petitioner’s guilty plea. Id.

       On February 20, 2015, this Court declined to accept Petitioner’s guilty plea before the

magistrate judge because it was not satisfied with Petitioner’s factual allocution as to his

involvement in the case. See generally, 2d Guilty Plea Tr., Dkt. Entry No. 206. The Court

explained that, while the allocution established that Petitioner was competent and understood those

proceedings, and the magistrate judge “masterfully” had advised Petitioner properly of his

constitutional rights and the consequences of his guilty plea, Petitioner had failed to admit his

criminal conduct, and, thus, Petitioner’s factual allocution was deficient. Id. at 9. The Court then

gave Petitioner the option of proceeding to trial or pleading guilty plea again. Id. at 5-7, 9-10. The

Court further gave the parties the option of doing a full allocution anew or an allocution solely as

to Petitioner’s involvement in the offense. Id., 6, 10. Defendant insisted that he did not want a

trial and wanted to plead guilty and the parties agreed to proceed with a partial allocution as to the

facts underlying the offense. Id. at 10-11. Following Petitioner’s second allocution to the offense

conduct, under oath, the Court accepted Petitioner’s guilty plea to Count One of the superseding

indictment. Id. at 19.

       On March 3, 2015, Petitioner was sentenced to twelve months and one day of imprisonment

and three years of supervised release with special conditions. See, Minute Entry for March 3, 2015

Sentencing Hr’g; See also generally, Sent’g Hr’g Tr., Exh. B to Gov’t Opp. to Pet., Dkt. Entry No.

169-2. On March 12, 2015, judgment was entered. See, Judgment, Dkt. Entry No. 134. Petitioner

alleges that he directed Colgan to file a notice of appeal, but Colgan did not do so. Pet.’s Mot. at

16-17. Petitioner retained new counsel, and, on April 12, 2016, Petitioner filed a notice of appeal

of his conviction and sentence. See, Dkt. Entry No. 156. By mandate issued February 28, 2017,



                                                  3
Case 1:13-cr-00692-DLI-LB Document 207 Filed 09/21/21 Page 4 of 9 PageID #: 1285




the Second Circuit granted the Government’s motion to dismiss Petitioner’s appeal as untimely.

See, MANDATE of USCA, Dkt. Entry No. 164. On March 8, 2017, Petitioner filed the instant

Petition.

        Petitioner claims that Colgan was ineffective because he misinformed Petitioner about the

immigration consequences of his guilty plea, and he did not file a timely notice of appeal despite

Petitioner’s requests that he do so. Id. at 4, 15-17. Petitioner contends that Colgan failed to advise

him that a prison sentence of at least twelve months for postal theft conspiracy is considered an

aggravated felony under immigration law that presumptively would subject him to mandatory

removal from the United States. Id. at 16-18. Petitioner claims he would not have pled guilty had

he been informed of the deportation consequences of his plea. Id. at 16. Petitioner also seeks

equitable tolling of the limitations period for his Petition based on Colgan’s alleged failure to file

a timely notice of appeal. Id. at 18-19.

                                      LEGAL STANDARD

        A sentencing court may “vacate, set aside or correct” a conviction or sentence that was

imposed “in violation of the Constitution or laws of the United States[.]” 28 U.S.C. § 2255(a).

Relief generally is “available only for a constitutional error, defect of jurisdiction, or an error of

law constituting a fundamental defect which inherently results in a complete miscarriage of

justice.” Scala v. United States, 2010 WL 3780320, at *1 (E.D.N.Y. Sept. 21, 2010) (internal

quotation marks and citations omitted).

        To succeed on a claim of ineffective assistance of counsel, a petitioner must show: (1) that

“his attorney’s performance ‘fell below an objective standard of reasonableness’ in light of

‘prevailing professional norms,’” and (2) “‘affirmatively prove prejudice’ arising from counsel’s

allegedly deficient representation.” United States v. Caracappa, 614 F.3d 30, 46 (2d Cir. 2010)



                                                  4
Case 1:13-cr-00692-DLI-LB Document 207 Filed 09/21/21 Page 5 of 9 PageID #: 1286




(quoting Strickland v. Washington, 466 U.S. 668, 688, 693 (1984)). Although a petitioner must

satisfy both prongs to obtain relief, the Supreme Court has stated that “there is no reason for a

court deciding an effective assistance claim . . . to address both components of the inquiry if the

defendant makes an insufficient showing on one.” Strickland, 466 U.S. at 697. “If it is easier to

dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect

will often be so, that course should be followed.” Id.; See also, Brown v. Artuz, 124 F.3d 73, 80

(2d Cir. 1997) (declining to address the first prong of Strickland on the ground that the defendant

could not satisfy the prejudice prong).

       Courts reviewing an ineffective assistance of counsel claim “must indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption that, under the circumstances,

the challenged action might be considered sound [legal] strategy.” Strickland, 446 U.S. at 689

(internal quotation marks and citation omitted). Courts must “be watchful to eliminate the

distorting effects of hindsight.” Brown v. Greene, 577 F.3d 107, 110 (2d Cir. 2009) (internal

quotation marks and citations omitted). An ineffective assistance of counsel claim “may be

brought in a collateral proceeding under § 2255, whether or not the petitioner could have raised

the claim on direct appeal.” Massaro v. United States, 538 U.S. 500, 504 (2003).

                                          DISCUSSION

       As a threshold matter, the Court must address the timeliness of the Petition.           The

Antiterrorism and Effective Death Penalty Act (“AEDPA”) establishes a one-year statute of

limitations for filing a habeas corpus petition. See, 28 U.S.C. § 2255(f). The limitations period

runs from “the date on which the judgment of conviction becomes final[.]” See, 28 U.S.C. §

2255(f)(1). Pursuant to Federal Rule of Appellate Procedure 4(b)(1)(A)(i), a defendant’s notice



                                                5
Case 1:13-cr-00692-DLI-LB Document 207 Filed 09/21/21 Page 6 of 9 PageID #: 1287




of appeal must be filed within fourteen days of the entry of judgment. A judgment is entered for

purposes of Rule 4(b) when it is entered on the criminal docket. See, Fed. R. App. P. 4(b)(6). If

a defendant does not file a timely appeal, his conviction and sentence become final, and the statute

of limitations begins to run, when the time for filing his appeal expires. See, Moshier v. United

States, 402 F.3d 116, 118 (2d Cir. 2005) (citing Kapral v. United States, 166 F.3d 565, 577 (3d

Cir. 1999)).

       Here, judgment was entered on March 12, 2015. Thus, Petitioner’s notice of appeal had to

be filed by March 26, 2015. Petitioner failed to file a notice of appeal within that time frame.

Therefore, his conviction became final and the one-year statute of limitations began to run on

March 26, 2015. Petitioner filed the instant Petition on March 8, 2017, well after the one-year

limitations period had expired. Thus, the Petition is untimely.

       Petitioner seeks equitable tolling of the limitations period because of counsel’s

ineffectiveness in failing to file a notice of appeal timely. Pet.’s Mot. at 18. “Equitable tolling is

a doctrine that permits courts to extend a statute of limitations on a case-by-case basis to prevent

inequity.” Warren v. Garvin, 219 F.3d 111, 113 (2d Cir. 2000) (citations omitted). Equitable

tolling applies only in rare and exceptional circumstances. See, Martinez v. Superintendent of E.

Corr. Facility, 806 F.3d 27, 31 (2d Cir. 2015). To warrant equitable tolling, Petitioner must

demonstrate that “(1) he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way[]” and prevented timely filing of the Petition. Pace v. DiGuglielmo,

544 U.S. 408, 418 (2005). Here, Petitioner cannot satisfy either prong.

       Colgan’s alleged failure to file a timely notice of appeal is not an extraordinary

circumstance that prevented Petitioner from filing the Petition. See, Bowman v. Walsh, 2007 WL

2815711, at *2 (E.D.N.Y. Sept. 25, 2007) (stating that an appeal is not a prerequisite to filing a



                                                  6
Case 1:13-cr-00692-DLI-LB Document 207 Filed 09/21/21 Page 7 of 9 PageID #: 1288




habeas petition). Petitioner presents no evidence that he instructed Colgan to file an appeal and

does not allege that he asked Colgan to file a habeas petition. Cf. Dillon v. Conway, 642 F.3d 358,

363-64 (2d Cir. 2011) (extraordinary circumstance found where petitioner’s counsel affirmatively

and knowingly misled petitioner that he would file the habeas petition before the deadline);

Baldayaque v. United States, 338 F.3d 145, 152 (2d Cir. 2003) (extraordinary circumstance found

where attorney failed to file habeas petition despite specific instructions from petitioner).

       Petitioner does not identify any impediment that prevented him from filing his Petition

within the one-year limitations period. Petitioner had a full year to pursue his rights pursuant to

Section 2255 after the deadline for filing a notice of appeal had expired. See, 28 U.S.C. § 2255(f).

Petitioner claims that he was in a prison that did not have e-mail internet service, and Colgan did

not provide him with the status of his case. Pet. Mot. at 19. However, Petitioner could have

prepared his petition pro se and filed it by mail. “[P]etitioners often are fully capable of preparing

and filing their habeas petitions pro se, and pro se status does not in itself constitute an

extraordinary circumstance meriting tolling.” Doe v. Menefee, 391 F.3d 147, 175 (2d Cir. 2004).

Thus, Petitioner has not demonstrated that he made diligent efforts to file a petition timely or that

extraordinary circumstances interfered with his ability to do so. Accordingly, the instant Petition

is time barred.

       For the sake of completeness, the Court considers the merits of Petitioner’s ineffective

assistance of counsel claims, which the Court finds unavailing. Petitioner correctly states that an

attorney is ineffective if he does not advise a defendant of the deportation consequences of his

guilty plea. See, Padilla v. Kentucky, 559 U.S. 356, 371 (2010). However, “when a defendant

learns of the deportation consequences of his plea from a source other than his attorney, he is

unable to satisfy Strickland’s second prong because he has not suffered prejudice.” Brown v.



                                                  7
Case 1:13-cr-00692-DLI-LB Document 207 Filed 09/21/21 Page 8 of 9 PageID #: 1289




United States, 2010 WL 5313546, at *14 (E.D.N.Y. Dec. 17, 2010); See also, United States v.

Cruz-Veloz, 2010 WL 2925048, at *3 (D.N.J. July 19, 2010) (“Since Petitioner was informed of

deportation consequences by the Court, Petitioner was not prejudiced by any ineffective assistance

of counsel.”).

         Here, the magistrate judge explicitly informed Petitioner during his plea allocution that he

would be subject to removal from the United States by pleading guilty. See, Plea Tr., at 18-19.

The magistrate judge explained to Petitioner that he must affirm that he wanted to plead guilty

“regardless of any immigration consequences” that his plea may entail, “even if the consequence

is [] removal” and that he will “not be permitted to re-enter the United States.” Id. Petitioner, who

was under oath, affirmed that he understood the deportation consequences of his guilty plea and

pled guilty. Id. at 18, 22. Even if Colgan had failed to advise Petitioner properly about the

deportation consequences of his guilty plea, Petitioner learned from the magistrate judge that he

was subject to deportation by pleading guilty. Therefore, Petitioner cannot establish prejudice

under Strickland’s second prong, and his ineffective assistance of counsel claim on this ground

fails.

         Petitioner also alleges that Colgan was ineffective for failing to file a timely notice of

appeal. Petitioner cannot demonstrate prejudice on this ground because Petitioner waived his right

to appeal. See, Plea Agreement, 2d Circuit Court of Appeals Case Dkt. No. 16-1125, Dkt. Entry

No. 24 at 8. “[C]ourts in this Circuit [] have found that defendants who waive their right to appeal

are precluded from asserting an ineffective assistance claim based on counsel’s failure to file an

appeal.” Rodriguez v. United States, 2019 WL 5552325, at *7 (D. Conn. Oct. 25, 2019) (collecting

cases). Thus, Petitioner’s ineffective assistance of counsel claim on this ground fails on the merits.




                                                  8
Case 1:13-cr-00692-DLI-LB Document 207 Filed 09/21/21 Page 9 of 9 PageID #: 1290




                                         CONCLUSION

       For the reasons set forth above, the Petition is denied in its entirety. Petitioner is denied a

certificate of appealability as he fails to make a “substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2); See, Fed. R. App. P. 22(b); Lucidore v. New York

State Div. of Parole, 209 F.3d 107, 112 (2d Cir. 2000). The Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that any appeal from this Memorandum and Order would not be taken in good faith,

and, therefore, in forma pauperis status is denied for the purpose of any appeal. See, Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).



SO ORDERED.

Dated: Brooklyn, New York
       September 21, 2021


                                                                         /s/
                                                               DORA L. IRIZARRY
                                                             United States District Judge




                                                 9
